RECEIVED IN
                                                                                COURT OF CRIMINAL APPEALS
                              NOTICE OF ADDRESS CHANGE
                                                           :                            OCT 3 0 2015
RE: PD-1098-15



This is to notify you that the address for the below named Plaintiff has changed to the following

address:


                              Benedict Emesowum


                              P. O. BOX 2653


                              Merrifield,VA22116

        Please correct your address for correspondence accordingly for any cases involving

Benedict Emesowum. An address forwarding service has been done with USPS, nevertheless, it

is important to notify you of the change for prompt receipt of any correspondence from the court

or clerk's office.


        Thank you for your anticipated assistance and cooperation with this matter.




Benedict Emesowum
832-616-7499